Citation Nr: 0308303	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  98-20 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bladder 
problems, claimed as due to undiagnosed illness.

2.  Entitlement to service connection for memory loss, 
claimed as due to undiagnosed illness.

3.  Entitlement to service connection for respiratory 
symptoms, to include shortness of breath, claimed as due 
to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The veteran served on active duty from September 1990 to 
October 1991.

This appeal originates from a December 1997 rating decision 
in which the RO denied the veteran's claims for service 
connection for bladder problems, memory loss and respiratory 
symptoms, each claimed as a manifestation of chronic 
disability resulting from an undiagnosed illness.  The 
veteran submitted a notice of disagreement in July 1998 and a 
statement of the case was issued in August 1998.  The veteran 
perfected his appeal to the Board of Veterans' Appeals 
(Board) in December 1998.  

In September 1999, the veteran testified before a Member of 
the Board  (now, Veterans Law Judge) regarding the issues on 
appeal.  In April 2000, the Board remanded the issues 
currently on appeal to the RO for additional development.  
Following the April 2000 Board remand, the veteran was 
offered another opportunity to attend a hearing.  This was 
because the Veterans Law Judge that the veteran testified 
before in September 1999 has since left the Board.  See 
38 C.F.R. § 20.707 (requiring the Veterans Law Judge who 
conducts a hearing to participate in making the final 
determination of the claim).  In August 2002, the veteran 
indeed expressed his desire to attend another hearing at the 
RO before a Veterans Law Judge, and in September 2002 the 
Board remanded the case to the RO pursuant to this request.


REMAND

The record shows that rather than scheduling the veteran for 
hearing before a Veterans Law Judge at the RO as he requested 
in August 2002, the RO scheduled the veteran for a personal 
hearing in November 2002 before a hearing officer.  It is 
unclear from the record whether or not the veteran attended 
this hearing.  Nonetheless, in December 2002, the veteran's 
representative requested in writing that the veteran be 
scheduled for a "BVA Teleconference Hearing" as soon as 
possible due to the hearing "mix-up".

Accordingly, this matter is hereby REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
videoconference hearing, to be held at 
the RO, at the earliest available 
opportunity.  After the hearing is held, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




